Citation Nr: 0004775	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an increased rating for degenerative joint 
disease of the hands, hips, and left knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1991.

In a July 15, 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington 
(the RO) assigned a 10 percent disability rating for 
degenerative joint disease of the hips and left knee.  On 
July 16, 1993, the veteran filed a claim of entitlement to 
service connection for arthritis of both hands.  This appeal 
arose from a May 1995 RO rating decision which granted 
service connection for degenerative joint disease of both 
hands and assigned noncompensable disability ratings for each 
hand.

In August 1996, the RO assigned a disability rating of 20 
percent for degenerative joint disease of the hips, left knee 
and hands under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
effective from July 1993.  


FINDINGS OF FACT

1.  The veteran has bone scan evidence of degenerative joint 
disease in each hand, as well as debilitating hand pain 
bilaterally, as reflected by weakness of the distal 
interphalangeal joints of fingers of each hand.  

2.  The veteran has bone scan evidence of degenerative joint 
disease of his hips, but no limitation of motion of the hips, 
and no clinical evidence supportive of hip debility due to 
pain.  

3.  The veteran has a loose body in his knee, which appears 
to be meniscal cartilage, and he has some knee pain.  There 
is X-ray evidence of degenerative joint disease of his left 
knee, but no limitation of motion of the left knee.  

4.  The service-connected disabilities do not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent disability rating 
for right hand degenerative joint disease are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1999).

2.  The schedular criteria for a 10 percent disability rating 
for left hand degenerative joint disease are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1999).

3.  The criteria for an increased (compensable) disability 
rating for right hip degenerative joint disease have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Code 5003 (1999).  

4.  The criteria for an increased (compensable) disability 
rating for left hip degenerative joint disease have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5003 (1999).  

5.  The criteria for a 10 percent disability rating for left 
knee disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5003, 
5257(1999).  

6.  Extraschedular disability ratings are not warranted for 
the veteran's service-connected disabilities. 38 C.F.R. § 
3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected osteoarthritis of the hips, left knee and 
hands, which has been evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Preliminary Matters

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Additionally, the Board notes that, in general, allegations 
of increased disability are sufficient to establish as well 
grounded claims seeking increased ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, the veteran's 
claim for an increased disability rating is well grounded.  

When a claim is determined to be well grounded, VA has a 
statutory duty to assist the veteran in the development of 
his claim.  See 38 U.S.C.A. § 5107(a)  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The veteran and his representative contend that each service-
connected joint warrants a separate rating are warranted.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 
4.25, the Court held that separate disability ratings are 
permissible in cases where disabilities present separate and 
distinct manifestations, notwithstanding the anti-pyramiding 
provision, 38 C.F.R. § 4.14 (1999).  Based on Esteban, in the 
decision below, the Board assigns the veteran separate 
ratings for his disabilities.  The Board believes that doing 
so does not constitute prohibited pyramiding under the 
circumstances, since the service-connected degenerative 
disease of individual joints in essence amounts to separate 
disabilities.  

In the interest of clarity, law and regulations common to all 
of the claims will be set forth first, followed by discussion 
of the right and left hand degenerative joint disease 
disability claims, followed by the claims for increased 
ratings for degenerative joint disease of the hips and left 
knee.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a).  The Board is required to 
adjudicate claims for increased ratings in light of the 
rating criteria provided by the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Separate diagnostic codes identify the 
various disabilities.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

    With X-ray evidence of involvement of 2 or more major 
joints
    or 2 or more minor joint groups, with occasional
    incapacitating 
exacerbations................................................
......      20
    With X-ray evidence of involvement of 2 or more major 
joints
    or 2 or more minor joint 
groups.................................................      
10
           Note (1): The 20 pct and 10 pct ratings based on 
X-ray
           findings, above, will not be combined with ratings 
based on
           limitation of motion.

Additional diagnostic codes will be reviewed where 
appropriate below.  Some of the Diagnostic Codes cited or 
referenced in discussion of the disabilities at issue in this 
case do not contain zero percent ratings.  The provisions of 
38 C.F.R. § 4.31 indicate that in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no percent evaluation, a no 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to increased ratings for right and left hand 
degenerative joint disease

Factual background

On VA examination in December 1994, the veteran complained of 
numbness of his fingers.  Clinically, he had a full range of 
motion of his wrists and fingers.  A bone scan revealed early 
osteoarthritic changes in each hand's thumb and second and 
third fingers.  

In August 1995, the veteran stated that his hands were an 
impairment because in the normal course of conducting 
business and daily activities it was embarrassing not to be 
able to shake hands firmly with clients and friends, and 
because the ability to write and type were also impacted.  

A hearing was held at the RO in February 1996.  The hearing 
cassette recording was accidentally erased before it was 
transcribed, but the hearing officer created a memo based on 
what he could remember from his notes and recollections of 
the hearing.  He reported that the veteran had been 
experiencing pain and stiffness of his hands, usually when 
arising, and that there had been some swelling.  The veteran 
later declined a further hearing opportunity in February 
1999.

A VA examination was conducted in June 1997.  The veteran 
reported aching and stiffness of his hands.  He was taking 
Motrin(r) for joint pains.  Examination of the hands revealed 
bony irregularity in the proximal interphalangeal joints of 
each hand.  Range of motion was normal.  The veteran was able 
to form a fist without difficulty.  The impression was 
bilateral hand discomfort.  A bone scan was ordered.  A 
September 1997 VA bone scan report revealed foci of increased 
activity, consistent with degenerative changes.  

A VA examination was conducted in September 1998.  The 
veteran complained of discomfort in the distal 
interphalangeal and proximal interphalangeal joints, and 
stated that weather changes caused discomfort.  He reported 
that on cool winter mornings, he would have to soak his hands 
in hot water before being able to use them, and that opening 
jars was difficult most of the time.  Clinically, his hands 
had bony irregularities in the distal interphalangeal joints 
of the second through fifth fingers bilaterally.  Range of 
motion of the hands was normal.  There was no swelling.  
Strength of the fingers was mildly diminished, mainly due to 
pain in the distal interphalangeal joints.  X-rays of the 
hands were normal.

Analysis

The evidence shows that the veteran has X-ray evidence of 
arthritis in more than one minor joint of each hand.  See 
38 C.F.R. § 4.45(f) (1999).  The Board is of course aware 
that X-rays of the hands in September 1998 were normal.  
However, other medical evidence of record, including the 1994 
and 1997 bone scans, clearly indicate the presence of 
degenerative disease.

Although there is evidence of arthritis, ranges of motion of 
the hands are normal.  Therefore, a compensable disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is not 
warranted.  See also 38 C.F.R. § 4.31.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United Sates 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. §§ 
4.40 and 4.45 (1998), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.

In this case, there is some evidence, in the form of the most 
recent VA examination report, of "mild" diminished strength 
in the veteran's fingers due to pain.  The Board believes 
that a 10 percent disability rating may be assigned for each 
hand in order to compensate the veteran for this mild 
diminished finger strength, which appears to be the only 
identifiable functional loss.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case here with respect to these two disabilities, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  In this case, the Board is unable to identify any 
distinct period since July 1993 when either more or less than 
a 10 percent rating for each hand's degenerative joint 
disease is warranted.  Accordingly, 10 percent ratings are 
assigned for each hand effective from July 16, 1993, the date 
when the veteran filed his claim for service connection for 
arthritis of the hands.


Entitlement to an increased rating for degenerative joint 
disease of the hips

Factual background

The veteran was treated for hip problems in service and on 
service evaluation in December 1991, he complained that left 
hip problems were preventing him from jogging regularly.  

On VA examination in April 1992, X-rays of the veteran's hips 
were normal.  

On VA examination in June 1997, the veteran complained of 
pain in his hips.  Clinically, range of motion of the hips 
was normal, with flexion to 120 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees.  The impression was intermittent bilateral hip 
discomfort.  A bone scan was ordered.  The bone scan which 
was conducted in September 1997 was significant for increased 
uptake in the superior and inferior acetabula, consistent 
with mild degenerative change.  

A VA examination was conducted in September 1998.  The 
veteran complained that his hip pain had been intermittent 
initially, but that over the past several years, it had 
become more persistent, left greater than right.  He stated 
that he had moderate pain daily.  On good days, he could walk 
up to two miles.  On bad days, he could still walk a mile.  
Going up and down steps would cause discomfort.  

Clinically, the hips were not tender to palpation laterally, 
and their range of motion was normal.  Motor examination was 
entirely normal.  X-rays of the hips were normal.  

Analysis

The veteran has bone scan evidence of arthritis in his hips.  
He does not have any limitation of motion of the hips.  
Therefore, under Diagnostic Codes 5003 and 5250 to 5253 (the 
latter Diagnostic Codes permit compensable ratings when 
specified amounts of limitation of motion are shown), a 
compensable rating is not warranted.  

Under 38 C.F.R. §§ 4.40 and 4.45, a compensable rating for 
each hip would be warranted if there were satisfactory 
evidence of a compensable degree of painful motion or other 
impairment of function due to pain.  Since there is no 
evidence of limitation of motion due to pain or atrophy, 
muscle spasm, weakness, incoordination, or the like, a 
compensable rating is not warranted for either hip pursuant 
to 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).

Since the claim veteran's claim with respect to his left knee 
disability is not an original claim, Fenderson is 
inapplicable.

Entitlement to an increased rating for left knee degenerative 
joint disease

Factual background

On VA examination in April 1992, the veteran's left knee 
exhibited minimal crepitus.  X-rays of the left knee were 
normal.  

On VA examination in June 1997, the veteran reported tearing 
a left knee meniscus in 1988, and that he now had clicking 
and at times and severe discomfort.  Moreover, weather 
changes would cause pain, and walking was limited to 1/2 
mile.  He was taking Motrin(r) as needed for joint pain.  

Clinically, the left knee exhibited some crepitus but no 
tenderness or swelling, and its range of motion was normal 
with extension to zero degrees and flexion to 140 degrees.  
The impression was left knee pain due to an in-service 
injury.  Degenerative joint disease was to be ruled out with 
a bone scan.  A VA bone scan in September 1997 revealed 
minimal areas of abnormal uptake which were highly suggestive 
of degenerative changes.  

On VA examination in September 1998, the veteran complained 
of left knee pain and reported having intermittent recurrence 
of swelling.  He denied locking, and he reported being able 
to walk one to two miles with pain.  Clinically, his left 
knee range of motion was normal, but there was crepitus.  
There was no effusion or instability.  X-rays of the left 
knee revealed small osteophytes from the undersurface of the 
patella.  There was an oval shaped ossification projecting 
within the posterior recess of the knee.  The radiologist 
noted that this finding was not present on prior exam, so 
therefore, it probably represented an osteocartilaginous 
loose body.  No joint effusion was present radiographically.  
The VA examiner's impression was left knee pain secondary to 
meniscus tear, and she noted that the left knee X-ray 
demonstrated mild osteoarthritis and a loose body.  

Analysis

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

With respect to the veteran's left knee, a separate 10 
percent rating is, in the opinion of the Board. warranted due 
to the left knee pathology noted on the most recent VA 
examination, including the meniscus tear.  This disability 
equates with slight knee impairment under Diagnostic Code 
5257.  See also 38 C.F.R. § 4.20.

Another, separate 10 percent rating for left knee arthritis 
is not called for under the circumstances presented in this 
case, however.  Compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  In this case, while there is X-ray evidence of 
arthritis, there is no limitation of motion.  Thus, a 
separate compensable rating due to limitation of motion is 
not warranted.  

A separate compensable rating for debility due to pain is not 
warranted under 38 C.F.R. §§ 4.40 and 4.45 because there is 
no evidence of weakness or limitation of motion due to pain.  
Moreover, 38 C.F.R. §§ 4.40 and 4.45 do not apply to knee 
disabilities which are rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Since the claim veteran's claim with respect to his left knee 
disability is not an original claim, Fenderson is 
inapplicable and the effective date of the 10 percent rating 
will not be considered by the Board in the first instance.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in September 
1996, the RO considered the extraschedular criteria for the 
hand disabilities.  The assignment of an extraschedular 
rating was rejected because, in the words of the RO, "it is 
not shown that there is such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  The RO also considered 
the matter of extraschedular ratings for the other 
disabilities in October 1998, when it indicated that "(t)he 
evidence available for review fails to establish any unusual 
disability picture to warrant referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service."  
Therefore, the matters of extraschedular disability ratings 
are before the Board for review for each of the disabilities 
at issue.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any evidence that the 
service-connected disabilities at issue affect his 
employability in ways not contemplated by the rating schedule 
factors.  The Board finds that there is no evidence of record 
to show that the disabilities at issue interfere with 
employment or affect his employability in ways not 
contemplated by the ratings now assigned under the Rating 
Schedule.  The veteran states that his ability to shake 
hands, type, and write is compromised by his bilateral hand 
arthritis.  He has not, however, presented any unusual 
disability pictures showing marked interference with 
employment.  Furthermore, there is no evidence to indicate 
that the disabilities affect his earning capacity by 
requiring frequent hospitalizations.  

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  The Board finds that in this case, the 
disability pictures are not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  It has not 
been shown that the disabilities at issue have caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.


ORDER

A separate 10 percent disability rating for right hand 
degenerative joint disease is granted, subject to VA law and 
regulations governing the payment of monetary benefits.  

A separate 10 percent disability rating for left hand 
degenerative joint disease is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for right hip 
degenerative joint disease is denied.

Entitlement to a compensable rating for left hip degenerative 
joint disease is denied.

Entitlement to a separate disability rating of 10 percent for 
left knee degenerative joint disease is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



